DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 13, 2022 has been entered.  Claims 20-24 and 26-29 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 22, 23, 24, 26, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 9140039 (hereinafter Krishnan), in view of Olivieri et al., US 20140008939 (hereinafter Olivieri).
Regarding claim 20, Krishnan teaches a striker unit for a motor vehicle, comprising: 
a base plate (26) that can be connected to a body part of the motor vehicle (col 1, lines 5-10); 
a holding bow (16); 
a bow plate for mounting the holding bow (12, Fig 1); and 
an elastic element (72; the instant invention specification paragraph 0045 states the elastic element is preferably implemented as an elastomer to serve as a damping element.  Slip washers such as 72 are commonly made from rubber, an elastomer, and function to allow non-metal on metal sliding between striker and base plates thereby damping noise and vibration; col 5, line 64 to col 6, line 11 ) arranged between the base plate (via 58) and the bow plate (via 52; Fig 3), wherein both the base plate and the bow plate are at least partially coated by the elastic element; (Krishnan, 72; Fig 3; Merriam-Webster defines the verb form of coat as “to cover with a coat” and the noun form of coat as “a layer of one substance covering another”.  72 provides a layer of one substance covering 12 and 26 once assembled);
wherein the bow plate and the base plate are attached to each other by the elastic element via at least one of (i) one or more form-fitting connections or (ii) one or more integral joints (via 62; Fig 3); 
wherein the base plate has a first opening (54) and a second opening (30); 
wherein the bow plate has a first connector section (52) and a second connector section (22) such that, when the striker unit is in a mounted state (Fig 2), at least the first connector section is engaged in the first opening (via 62; Fig 2), and the second connector section is engaged in the second opening (via 38; Fig 2); and 
wherein one of a first plug-in or a first latching element (62) is arranged on the first connector section (Fig 1), and one of a second plug-in or a second latching element (38) is arranged on the second connector section (Fig 1).
Krishnan does not teach wherein at least one of the form-fitting connections includes one of a clip connection or a snap-in connection; 
Olivieri teaches wherein at least one of the form-fitting connections [0021] includes one of a clip connection or a snap-in connection (32; Fig 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnan’s striker plate assembly to include Olivieri’s form-fitting snap-in connections (see Annotated excerpt Fig 4-Olivieri).  Doing so would increase the number of available connection types resulting in improved assembly operations by increasing connection flexibility, ease, and reliability.  
Regarding claim 21, Krishnan in view of Olivieri teaches the striker unit of Claim 20, wherein the bow plate (Krishnan, 12) and the base plate (Krishnan, 26) are attached to each other by the elastic element (Krishnan, 72) via three form-fitting connections (Olivieri, 32).

    PNG
    media_image1.png
    409
    535
    media_image1.png
    Greyscale

Annotated excerpt Fig 4-Olivieri
Regarding claim 22, Krishnan in view of Olivieri teaches the striker unit of Claim 21, wherein the three form-fitting connections (Olivieri, 32; Fig 5) include a first form-fitting connection, a second form-fitting connection, and a third form-fitting connection (See Annotated excerpt Fig 4 – Olivieri), and wherein the second form-fitting connection and the third form-fitting connection each includes a clip connection (Olivieri, 32 clips to external edge of 30; [0021]).
Regarding claim 23, Krishnan in view of Olivieri teaches the striker unit of Claim 22, wherein each of the clip connections (Olivieri, 32) includes a guide element (inner face of 32; see Annotated excerpt Fig 5-Olivieri) that arranges the bow plate (Olivieri, 17) in the first opening (Olivieri, 26a) and the second opening (Olivieri, 26b), respectively (Olivieri, [0018; 0019; 0020]; Figs 1,3,4).

    PNG
    media_image2.png
    300
    539
    media_image2.png
    Greyscale

Annotated excerpt Fig 5-Olivieri
Regarding claim 24, Krishnan in view of Olivieri teaches the striker unit of Claim 21, wherein the three form-fitting connections (Olivieri, 32; Fig 5) include a first form-fitting connection, a second form-fitting connection, and a third form-fitting connection (see Annotated excerpt Fig 4-Olivieri), and wherein the second form-fitting connection and the third form-fitting connection each includes a snap-in connection (Olivieri, 32 snaps to external edge of 30; [0021]).
Regarding claim 26, Krishnan in view of Olivieri teaches the striker unit of Claim 20, wherein the elastic element (Krishnan, 72) includes a plastic pad (upper right section of 72 pointing upward in Fig 3).
Regarding claim 27, Krishnan in view of Olivieri teaches the striker unit of Claim 20, wherein the elastic element (Krishnan, 72) prevents the bow plate (Krishnan, 12) from tilting relative to the base plate (Krishnan, 26; 72 allows 12 to slide vertically along the x-axis with respect to 26; col 5, lines 55-63).
Regarding claim 28, Krishnan in view of Olivieri teaches the striker unit of Claim 20, wherein the elastic element (Krishnan, 72) prevents the bow plate (Krishnan, 12) from moving relative to the base plate (Krishnan, 26) in the y-direction (Krishnan, 26; 72 allows 12 to slide vertically along the x-axis with respect to 26; col 5, lines 55-63).
Regarding claim 29, Krishnan in view of Olivieri teaches the striker unit of Claim 20, wherein the bow plate (Olivieri, 17) is secured to the base plate (Olivieri, 22) without the use of rivets or screws (Olivieri, 17 is secured to 22 using projections 32.  Screws 3 are used to fix the assembly to motor vehicle pillar 2; [0014; 0020; 0021]).
Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Applicant argues the Examiner’s use of Google dictionary definition of “coat” is misplaced and ignores intrinsic evidence (page 6, line 3).  
The Examiner previously defined the verb form of coat in the Google dictionary and, in this office action, using the Merriam-Webster dictionary, the verb form of coat and, necessarily, the noun form of coat.  
Merriam-Webster defines the verb form of coat as “to cover with a coat” and the noun form of coat as “a layer of one substance covering another”.  Using these definitions, Krishnan’s component 72 does comprise a layer of one substance, the slip washer, covering another, the bow and base plates.  
The word coat is used, in some form, six times in the specification, all the verb form of coat.  
In [0005], the base plate and bracket pate are at least partially coated by the elastic element.
In [0007], the base plate and bracket plate are already coated by the elastic element. 
In [0013], the sleeve is at least partially coated by the elastic element.
In [0038], the base plate and bracket plate are at least partially coated by the elastic element.  Earlier in the sentence, there is discussion on the integral connection between the two plates being ensured by an adhesive bond that can be produced by vulcanization of the elastic element.  
Regarding this intrinsic evidence, “coated by” does not necessarily require vulcanization or provide an adhesive bond, neither of which are stated claim limitations of claim 20 (or the now cancelled claim 25)
In [0043}, the sleeve is coated by the elastic element so that it is mounted securely tightly, and to be free of motion.  
In [0045], the sleeve is coated with the elastic element.  
The Examiner respectfully disagrees that these instances of intrinsic evidence are exclusive of the Google dictionary or the Merriam-Webster dictionary definition but support the Examiner’s arguments.
The prior art meets the apparatus’ claimed structural limitations using the plain definition of the verb form of coat.
The Examiner was unable to find an intrinsic special definition of coat in the instant application.  
Any intrinsic process “requirements” such as vulcanization or ensuring an adhesive bond are not claimed.
While researching the Applicant’s arguments, the Examiner had extensive discussions with other Examiners regarding the use of the verb form of coat versus the noun form of coat.  The Examiner recommends the elastic element might be better claimed using the noun form of coat (e.g. an adhesive “coating” on either the base or striker plate) which might have more intrinsic limitations as understood by a person having ordinary skill in the art.  
The Examiner respectfully disagrees with the Applicant’s further arguments (page 6, line 14) that Krishnan Fig 3, does not support the Google definition as providing a covering of something because the slip washer is clearly spaced from both base and striker plates.  
By changing the perspective of Fig 3 from on edge, as drawn, to viewing from the left to the right down the length of the connector 62, it can be seen that Krishnan’s slip washer is a layer of one substance covering the striker plate.  
The Examiner points out the claim 26 limitation of the a plastic pad, detailed in the specification paragraph [0054] and Fig 16, similarly satisfies the Merriam-Webster definitions of coat as well as being a separate component such as Krishnan’s slip washer.  
The Examiner respectfully points out, in Figs 4, 5, and 6, the first embodiment of the elastic element also more closely resembles a separate component than a “coating” because of its depicted location and thickness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675